Citation Nr: 0515419	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-28 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to service connection for hearing loss 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a dental disorder 
for VA compensation purposes.

4.  Entitlement to service connection for a dental disorder 
for VA treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claims for 
service connection for hearing loss, tinnitus, and a dental 
disorder.  The veteran filed a timely appeal to these adverse 
determinations.

In April 2005, the veteran testified at a hearing at the RO 
held via videoconference before the undersigned, who is the 
Veterans Law Judge responsible for making the final 
determination in this case, and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).

At the time of this hearing, the undersigned granted the 
veteran's motion to have the record held open for a period of 
30 days from the date of the hearing to allow the veteran to 
submit additional evidence in support of his claim, to 
particularly include a statement from his private treating 
audiologist.  This 30-day period has expired, and no 
additional evidence has been received from the veteran.  As 
such, the Board finds that Board adjudication of the 
veteran's appeal is proper at this time.

The issues of the veteran's entitlement to service connection 
for hearing loss, service connection for tinnitus, and 
service connection for a dental disorder for VA treatment 
purposes are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The preponderance of the competent and probative evidence 
of record fails to establish that the veteran has a dental 
disability, for VA compensation purposes, etiologically 
related to service. 


CONCLUSION OF LAW

A dental disorder for VA compensation purposes was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 
3.381 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

It appears that VA has generally complied with these 
requirements in this case.  
However, in the present case, as will be explained below, the 
law, and not the evidence, is dispositive in this case.  The 
Court has held that when the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive).  Therefore, the Board finds that 
no further action is necessary under the VCAA in this case 
and that the case is ready for appellate review.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran contends that he is entitled to compensation for 
a dental disability that was incurred in service.  At the 
time of his hearing before the undersigned in April 2005, he 
stated that the nature of his dental treatment in service 
consisted of filling all of his teeth except his lower front 
teeth, and extracting some teeth as well.  When asked, he 
specifically denied experiencing any dental trauma in 
service. 

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  
The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was a prisoner of war.  38 C.F.R. § 3.381 
(2004).  Those having a service-connected compensable dental 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.  Those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service- 
connected noncompensable condition or disability.  38 C.F.R. 
§ 17.161 (2004).

Loss of teeth due to loss of substance of body of maxilla or 
mandible without loss of continuity warrants a 40 percent 
disability evaluation where the lost masticatory surface 
cannot be restored by suitable prosthesis and there is loss 
of all teeth; a 30 percent disability evaluation is warranted 
where the lost masticatory surface cannot be restored by 
suitable prosthesis and there is loss of all upper teeth or 
loss of all lower teeth; a 20 percent disability evaluation 
is warranted where the lost masticatory surface cannot be 
restored by suitable prosthesis and there is loss of all 
upper and lower posterior teeth or loss of all upper and 
lower anterior teeth; a 10 percent disability evaluation is 
warranted where the lost masticatory surface cannot be 
restored by suitable prosthesis and there is loss of all 
lower anterior teeth or all upper and lower teeth on one 
side; a zero percent disability rating is warranted where the 
loss of masticatory surface can be restored by suitable 
prosthesis.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2004).  
Ratings under section 4.150 apply only to bone loss through 
trauma or disease such as osteomyelitis and not to the loss 
of the alveolar process as a result of periodontal disease 
since such loss is considered disabling.  Id., Note.

The veteran asserts that he had teeth filled and extracted in 
service, and that he has had pain in his teeth since service 
especially in the teeth that were filled in service.  
However, although the veteran claims that he should be 
entitled to compensation for this symptomatology, the rating 
schedule does not provide for a compensable evaluation for 
replaceable missing teeth.  38 C.F.R. § 4.150, Diagnostic 
Code 9913.  Replaceable missing teeth will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment.  38 C.F.R. § 
3.381.  That is, replaceable missing teeth are not a 
compensable disability, even if the teeth were lost due to 
trauma in service, which the veteran has not asserted.  
38 C.F.R. § 4.150, Diagnostic Code 9913; 38 C.F.R. § 17.161.  
The veteran has submitted no evidence that the teeth 
extracted in service cannot be restored by suitable 
prosthesis, and he has provided no other evidence of a 
current dental disorder that would be compensable under 
38 C.F.R. § 4.150 and that is related to his military 
service.  

The Board observes that the veteran's service medical records 
were apparently destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, and 
that additional efforts to obtain Surgeon General's Office 
reports have been unsuccessful.  However, even if the Board 
were to concede that the veteran had teeth extracted during 
service, as he has contended, the record does not 
demonstrate, nor does the veteran contend that such was due 
to trauma or to anything other than periodontal disease.  On 
the contrary, he has specifically denied experiencing any 
trauma to his teeth in service.  

Under VA laws and regulations, treatable carious teeth, and 
replaceable teeth, such as the situation in the veteran's 
case, may be considered service connected solely for purposes 
of establishing eligibility for outpatient dental treatment.  
Accordingly, VA regulations do not provide for service 
connection for a dental disorder for compensation purposes 
under the facts and circumstances of this case.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Service connection for a dental disorder for VA compensation 
purposes is denied.


REMAND

As noted above, the veteran's service medical records were 
apparently destroyed in the 1973 fire at the NPRC in St. 
Louis, Missouri.  The NPRC indicated that they had no service 
medical records or Surgeon General's Office records on file 
for the veteran.  When service medical records are presumed 
destroyed, VA is obligated to search for alternate forms of 
medical records.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
Therefore, the RO requested that the veteran complete a NA 
Form 13055, Request for Information Needed to Reconstruct 
Medical Data.  The veteran completed this form in January 
2000.  

In January 2001, the RO sent the veteran a letter indicating 
that their attempt to request sick/morning reports was 
unsuccessful because "we need to get the month/year so that 
the service department can narrow down the search."  The RO 
requested that the veteran provide this information to allow 
them to request records from the NPRC.

In May 2001, the veteran returned a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, indicating that he was 
treated for his disorders in service at the Smoky Hill Air 
Force Base in Kansas from July 1953 to August 1955 (a period 
of 26 months), and at the Plattsburg Air Force Base in New 
York from August 1955 to December 1956 (a period of 17 
months).

In September 2001, the RO sent the veteran another letter 
informing him that in May 2001, the NPRC had informed them 
that they needed a time period of no more than 3 months in 
order to conduct a search for treatment records.  Thus, the 
RO requested that the veteran provide "a period of treatment 
based on a three-month time frame."  The RO followed-up on 
this letter with telephone calls to the veteran in February 
2003 at the telephone number the veteran had provided to VA 
to remind him of the need to limit approximate treatment 
dates to a maximum of three months.  Unfortunately, the RO 
was unable to reach the veteran by telephone.  The veteran 
was again notified of the need for a maximum 3-month period 
in the statement of the case (SOC) issued to him in August 
2003.

In September 2003, the veteran responded in writing to the 
SOC by stating that "You have asked me several times to give 
you a 3 month window to search Morning Reports.  It's hard to 
remember the specific dates I went on sick call, especially 
after 50 years, but I will guess at July, August, and 
September 1953.  If nothing is found there, then I would 
recommend the next 3 month period."  The Board finds that, 
based upon this more specific treatment information, a 
request to the NPRC to search for morning reports and Surgeon 
General's Office records is now warranted.  As the veteran 
did not specify whether his inservice treatment during that 
time was for hearing loss, tinnitus, or dental care, the 
Board finds that this search is potentially relevant to all 
three issues.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should contact the NPRC (or 
other applicable source) and request that 
they perform a search for any secondary 
sources of service medical records, 
including inpatient records, sick and 
morning reports and Surgeon General's 
Office (SGO) reports, showing treatment 
provided to the veteran during the months 
of July, August and September 1953 for 
hearing loss, tinnitus, and/or dental 
care while stationed with the 802nd 
Support Squadron at Smoky Hill Air Force 
Base in Kansas.  If the search for such 
records meets with negative results, then 
an additional search for such records 
should be requested for the months of 
October, November and December 1953 for 
the same veteran while stationed with 
this same unit. Any information obtained 
is to be associated with the veteran's 
claims folder.  If the search(es) for 
alternate records is (are) negative, 
documentation to that effect must be 
placed in the veteran's claims folder.  
The RO will end its efforts to obtain 
such records if it concludes that the 
records sought do not exist or the 
further efforts to obtain those records 
would be futile.  This includes the 
situation in which the requested federal 
facilities advise (by written 
certification) that the requested records 
do not exist or the custodian does not 
have them.

2.  After the above development has been 
completed, and after giving the veteran 
the full opportunity to supplement the 
record if desired, the RO should 
readjudicate the issues of the veteran's 
entitlement to service connection for 
hearing loss, tinnitus, and a dental 
disorder for treatment purposes.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this remand is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the  case, either favorable 
or unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified. 


	                     
______________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


